Case 6:21-cv-00189-JCB-KNM Document 7 Filed 06/09/21 Page 1 of 1 PageID #: 44




                                  No. 6:21-cv-00189

                           Milisa Foster Galyeon,
                                   Petitioner,
                                       v.
              Texas Department of Child and Family Services et al.,
                                 Respondents.


                                       ORDER

                   Petitioner filed a petition for writ of habeas corpus
               challenging the custodial placement of her daughter
               pending child welfare proceedings. The petition was
               referred to United States Magistrate Judge K. Nicole
               Mitchell pursuant to 28 U.S.C. § 636(b). Doc. 3. On May
               13, 2021, the magistrate judge issued a report
               recommending that the petition be dismissed with
               prejudice for lack of subject matter jurisdiction. Doc. 5.
               No objections were filed.
                   When no party objects to the magistrate judge’s
               report and recommendation, the court reviews it only
               for clear error. See Douglass v. United Servs. Auto. Ass’n,
               79 F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the
               magistrate judge’s report, and being satisfied that it
               contains no clear error, the court accepts its findings
               and recommendation. The petition is dismissed with
               prejudice for lack of subject matter jurisdiction.
                                     So ordered by the court on June 9, 2021.



                                                J. C AMPBELL B ARKER
                                               United States District Judge
